DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed February 16, 2022.  Claims 1, 20, and 21 are amended.  Currently, claims 1–21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 1, 20, and 21 for informalities.  Accordingly, the previous objection to claims 1, 20, and 21 is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Accordingly, the previous rejection of claims 1–21 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant’s remarks are not persuasive because they amount to no more than a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims meets the requirements of 35 U.S.C. 101.  As a result, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  More particularly, Examiner agrees that the prior art of record, either taken alone or in any combination, does not disclose “determining, using the hardware processor, a combined risk of publication of the user-generated content if the user-generated content includes objectionable content, wherein the combined risk of publication is a combination of a plurality of relative risk of publication values, wherein a first value in the plurality of relative risk of publication values corresponds to an estimated audience size of the user-generated content, and wherein a second value in the plurality of relative risk of publication values corresponds to an expected amount of subscription revenue from viewers of the user-generated content,” as substantially recited in claims 1, 20, and 21.  As a result, the previous rejections under 35 U.S.C. 103 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–21 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “receiving a request to provide user-generated content on a media content platform”; “determining a relative risk of publication of the user-generated content …”; “in response to receiving the request, determining whether the user-generated content is to be reviewed by one or more reviewing users based on one or more bypass criterion …”; “in response to determining that the user-generated content is to be reviewed based on the one or more bypass criterion, adding a review request to a queue of a reviewing user …”; and “determining whether a decision … indicates that the user-generated content is to be provided on the media content platform, wherein: in response to determining that the decision indicates that the user-generated content item violates at least one policy …, (i) a first message is transmitted to the user that indicates the at least one violated policy and a penalty to be administered … and (ii) a corresponding action is taken based on the determination …”; and “in response to determining that the decision indicates that the user-generated content does not violate the at least one policy …, a second message is transmitted to the user that indicates that the user-generated content is eligible …”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between 
Additionally, when considered in view of paragraph 84 of Applicant’s Specification, the element for “determining a combined risk of publication” recites a mathematical concept associated with mathematical calculations because the step of determining is performed by calculating a weighted average of each risk value.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 20 and 21 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 20 and 21 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–19 include limitations that further describe the process for determining when a content item violates or does not violate at least one policy of a media content platform, and as a result, claims 2–19 also recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a server, a hardware processor, and a 
As noted above, claims 20 and 21 include substantially similar limitations to those recited with respect to claim 1.  Although claim 20 further includes a memory and processor, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Similarly, although claim 21 further includes computer-readable medium and processor, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 20 and 21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–19 do not include any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 
As noted above, claims 20 and 21 include substantially similar limitations to those recited with respect to claim 1.  Although claim 20 further includes a memory and processor, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Similarly, although claim 21 further includes computer-readable medium and processor, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 20 and 21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–19 do not include any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–19 do not include additional 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
BOUDREAU et al. (U.S. 2018/0089449) discloses a system directed to assessing content risk according to reach; and
Chen et al. (Chen, H., McKeever, S., & Delany, S. J. (2018). A Comparison of Classical Versus Deep Learning Techniques for Abusive Content Detection on Social Media Sites doi:http://dx.doi.org/10.1007/978-3-030-01129-1_8) discloses a system directed to detecting abusive content on social media sites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623